Case 0:19-cv-62813-AHS Document 7 Entered on FLSD Docket 12/11/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  Case: 0:19-cv-62813-RNS

  JANET SERA

         Plaintiff,


 v.

 ANDRUE, PALMA, LAVIN & SOLIS, PLLC

       Defendant.
 ___________________________________/

                          ANSWER AND AFFIRMATIVE DEFENSES

         COMES NOW, Defendant, ANDRUE, PALMA, LAVIN & SOLIS, PLLC,

 (“Defendant”), by and through its undersigned counsel, and hereby answers Plaintiff’s

 Complaint as follows:

      1. Admitted Plaintiff seeks redress under the FDCPA and FCCPA; denied Plaintiff is

         entitled to any relief thereunder.

      2. Admitted for jurisdictional purposes only; otherwise denied.

      3. Admitted for jurisdictional purposes only; otherwise denied.

      4. Admitted Plaintiff is a natural person; otherwise, Defendant is without sufficient

         knowledge and/or information to admit or deny the allegation contained in this paragraph

         of Plaintiff’s Complaint.

      5. Admitted.

      6. Admitted engages in interstate commerce by regularly using the telephone and mail;

         otherwise, Defendant is without sufficient knowledge and/or information to admit or

         deny the allegation contained in this paragraph of Plaintiff’s Complaint.



 1|Page
Case 0:19-cv-62813-AHS Document 7 Entered on FLSD Docket 12/11/2019 Page 2 of 4



    7. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    8. Admitted, Plaintiff requests a trial by jury.

    9. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    10. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    11. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    12. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    13. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    14. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    15. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    16. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    17. Admitted Exhibit “A” speaks for itself; otherwise, Defendant is without sufficient

       knowledge and/or information to admit or deny the allegation contained in this paragraph

       of Plaintiff’s Complaint.




 2|Page
Case 0:19-cv-62813-AHS Document 7 Entered on FLSD Docket 12/11/2019 Page 3 of 4



    18. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    19. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    20. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    21. Denied.

    22. Denied.

    23. Denied.

    24. Denied.

                                              COUNT I

    25. Defendant re-incorporates paragraphs 1 through 24 as if fully restated herein.

    26. Denied.

    27. Denied.

    28. Denied.

    29. Denied.

    30. Denied.

    31. Admitted Anselmi v. Shendell & Associates, P.A. 2014 WL 5471111 at *3 (S.D. Fla.

       2014) states what it state; otherwise, denied.

    32. Denied.

    33. Denied.

                                             COUNT II

    34. Defendant re-incorporates paragraphs 1 through 24 as if fully restated herein.



 3|Page
Case 0:19-cv-62813-AHS Document 7 Entered on FLSD Docket 12/11/2019 Page 4 of 4



    35. Denied.

                                             COUNT III

    36. Defendant re-incorporates paragraphs 1 through 24 as if fully restated herein.

    37. Denied.

    38. Denied.

                                  AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

        Defendant asserts that if it is assumed, arguendo, that Defendant violated a statute as

 alleged in Plaintiff’s Complaint, which presupposition Defendant denies, such violation was not

 negligent or intentional, and resulted from a bona fide error, notwithstanding the maintenance of

 procedures reasonably adapted to avoid any such error.

                             SECOND AFFIRMATIVE DEFENSE

        Defendant asserts, without admitting any liability whatsoever, the Plaintiff’s claims may

 be barred in whole or in part by the applicable statute of limitations found under in the FDCPA

 and/or FCCPA.

                                                      Respectfully submitted by:

                                                       /s/ Dale T. Golden
                                                      DALE T. GOLDEN, ESQ.
                                                      Florida Bar No.: 0094080
                                                       /s/ Charles J. McHale
                                                      CHARLES J. MCHALE, ESQ.
                                                      Florida Bar No.: 0026555
                                                      GOLDEN SCAZ GAGAIN, PLLC
                                                      201 North Armenia Avenue
                                                      Tampa, Florida 33609-2303
                                                      Phone: (813) 251-5500
                                                      Fax: (813) 251-3675
                                                      dgolden@gsgfirm.com
                                                      cmchale@gsgfirm.com
                                                      Counsel for Defendant

 4|Page
